Citation Nr: 9907432	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
knee chondromalacia.

Entitlement to a rating in excess of 20 percent for 
right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel

INTRODUCTION

The veteran had active service from September 1983 to 
July 1987, and October 1993 to July 1995.

This case came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, in August 1996 that granted service 
connection for chondromalacia in both knees, and 
assigned 10 percent ratings for each knee effective from 
July 1995.  After a personal hearing at the RO, a 
hearing officer decision in October 1997 increased the 
ratings for each knee to 20 percent disabling, effective 
from July 1995. 


REMAND

At his personal hearing before a hearing officer at the 
RO, the veteran stated that he had extensive pain in his 
knees, with shooting and burning pain in each knee after 
sitting, standing, or walking.  The veteran also stated 
that he experienced swelling every day in each knee, had 
instability going up stairs, and had to leave his job 
and postpone school due to knee problems.

The United States Court of Appeals for Veterans Claims 
(Court) (formerly U.S. Court of Veterans Appeals) held 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the 
provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including 
during flare-ups.  In addition, the Court stressed that, 
because disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, it is essential that 
the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss 
with respect to all these elements.  See 38 C.F.R. 
§§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court held that the provisions of 38 C.F.R. § 4.59, as 
they pertain to painful motion, must also be 
specifically addressed by the examiner.  In this regard, 
it should be noted that during his personal hearing the 
veteran complained of pain in both knees during sitting, 
standing, or walking.  Therefore, the examination and 
the readjudication requested on REMAND should include 
consideration of all the factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, in relation to the veteran's 
knee disabilities.  

The veteran was last examined for his knees in June 
1997.  This examination did not include an extensive 
assessment of the veteran's pain or functional ability 
concerning his knees.  Most importantly, the veteran 
underwent left knee arthroscopy in August 1997, after 
his last knee examination.  Considering these factors, 
it would be useful to obtain a VA examination that 
specifically addresses the pain and functional ability 
of the veteran's knees.  

Finally, it should be pointed out that VA General 
Counsel has addressed the question of multiple ratings 
when evaluating knee disabilities.  It was specifically 
held that arthritis based on limitation of motion, and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 
1, 1997).

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
knees since the knee surgery in August 
1997.  After securing any necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the left and right knee disabilities.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine whether the veteran's 
knees exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to each service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the knee 
are used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
regard to the veteran's knees.  
Consideration should also be given to the 
question of whether separate ratings may 
be assigned for the knee disability on the 
basis of limitation of motion and knee 
subluxation.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given an 
opportunity to respond.


Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


